DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I (now amended to include claims 27-36 in addition to 21-26) in the reply filed on April 27, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 37-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 27, 2022.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. {See MPEP 609.05(b)} Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.


Double Patenting
The nonstatutory double patenting rejection is based on a judcially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,987,511. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose a system for stimulating body tissue including at least one sensor configured to be affixed to, or inserted in, a body to measure one or more physiological parameters of the body; a stimulation array; a user interface and a control unit including a processor and a non-transitory computer readable medium storing instructions that, when executed by the processor, causes the processor to identify an electrode combination of the stimulation array.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 21 recites the limitation " an intravascular catheter" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Note: The examiner recommends amended the claim to positively recite the intervascular catheter. Some examples are: “further comprising an intervascular catheter” or “wherein the stimulation array is disposed/located/included/positioned on an intravascular catheter”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-36 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Zhang et al. (US Patent Publication 20100249865 A1).
As to claim 21, Zhang et al. discloses a system for stimulating body tissue (e.g., paragraphs 80 and 82; also see Abstract) comprising: at least one sensor (e.g., paragraphs 7, 53, 59, 76, 88-89 and 102) configured to be affixed to, or inserted in, a body to measure one or more physiological parameters of the body (e.g., paragraphs 7, 53, 59, 76, 88-89 and 102); a stimulation array (e.g., paragraphs 88-89, 105-107 and 125; also see Figures 4 and 13); a user interface (patient external interface of patient external device; e.g., paragraphs 103, 109-111, 122, 125-126); and a control unit (IMD; see Figure 10, for example; e.g., paragraphs 107 and 125) including a processor and a non-transitory computer readable medium storing instructions that, when executed by the processor, causes the processor to identify an electrode combination of the stimulation array (e.g., paragraphs 107 and 125; also see Figure 10, for example); wherein identifying an electrode combination of the stimulation array includes receiving an input via the user interface, the at least one sensor, or both, and the input relates to whether a requisite stimulation was detected (e.g., paragraphs 107-109, 118, 125 and 127). 
As to claim 22, as best understood in light of the rejection under 35 U.S.C. 112 above, Zhang et al. discloses an intravascular catheter with a stimulation array (see Figure 4, for example; e.g., paragraphs 88-89).
As to claim 23, Zhang et al. discloses identifying an electrode combination of the stimulation array further includes: selecting a first set of electrode combinations from a domain of electrode combinations; stimulating from all electrode combinations of the first set of electrode combinations; and relating a corresponding input to each electrode combination of the first set of electrode combinations (e.g., see Figure 14; also see paragraph 126).
As to claim 24, Zhang et al. discloses identifying an electrode combination of the stimulation array further includes: selecting a second set of electrode combinations, wherein the second set of electrode combinations is a subset of the first set of electrode combinations, and each electrode combination of the second set of electrode combinations corresponds to one input that the requisite stimulation was detected (e.g., see Figure 14; also see paragraph 126). 
As to claim 25, Zhang et al. discloses identifying an electrode combination of the stimulation array further includes: individually selecting an electrode combination from the second set of electrode combinations; stimulating from the individually selected electrode combination; and relating a second corresponding input to the individually selected electrode combination (e.g., see Figure 14; also see paragraph 126).
As to claim 26, Zhang et al. discloses the stimulation array includes at least two groups of electrodes (see Figure 14, for example); and identifying an electrode combination includes identifying an electrode combination for each group of electrodes (see Figure 14, for example); and the instructions stored in the non-transitory computer readable medium further cause the processor to determine a threshold charge for each group of electrodes (e.g., see Figure 14; the examiner consider Zhang et al. to “determine a threshold charge” in 1405 of Figure 14 since there is “initial stimulation parameters and electrode configurations”).  
As to claims 27 and 34-35, Zhang et al. discloses the user interface comprises: an anatomical indication window (display; e.g., paragraphs 74 and 103); at least two action buttons (one or more inputs; e.g., paragraph 103); and one or more stimulation level indication windows (display; e.g., paragraphs 74 and 103); and wherein the instructions stored in the non-transitory computer readable medium, when executed by the processor, cause the processor to assess a position of the stimulation array, and determine a threshold charge for use in stimulating the body tissue; wherein receiving an input via the user interface, the at least one sensor, or both, includes: prompting a user, via the user interface, the one or more sensors, or both, to provide feedback on whether requisite stimulation was detected; and receiving input on whether the requisite stimulation was detected via the user (see Figure 14, for example). 
As to claim 28, Zhang et al. discloses at least one sensor is further configured to measure airway pressure, airway flowrate, blood gas levels, heart rate, breathing rate, tidal volume, transpulmonary pressure, impedance, lung gas distribution, electromyographic activity, transdiaphragmatic pressure, or a combination thereof (e.g., paragraphs 88-89, 102 and 109).
As to claim 29, Zhang et al. discloses	 determining the electrode combination of the stimulation array further includes: selecting a first set of electrode combinations from a domain of electrode combinations; stimulating from all electrode combinations of the first set of electrode combinations; relating a corresponding input to each electrode combination of the first set of electrode combinations; based on the corresponding inputs, selecting a second set of electrode combinations, wherein the second set of electrode combinations is a subset of the first set of electrode combinations; stimulating from all electrode combinations of the second set of electrode combinations; relating a second corresponding input to each electrode combination of the second set of electrode combinations; and based on the second corresponding inputs, selecting the electrode combination (e.g., see Figure 14; also see paragraph 126). 
As to claim 30, Zhang et al. disclose the stimulation array includes at least two groups of electrodes; determining the electrode combination includes identifying an electrode combination for each group of electrodes; and determining the threshold charge includes identifying a threshold charge for each group of electrodes (e.g., see Figure 14; the examiner consider Zhang et al. to “determine a threshold charge” in 1405 of Figure 14 since there is “initial stimulation parameters and electrode configurations”). 
As to claim 31, Zhang et al. disclose the instructions stored in the non- transitory computer readable medium cause the processor, when determining a threshold charge, to determine a coarse threshold charge and a fine threshold charge (see Figure 14, for example).
As to claim 32, Zhang et al. disclose wherein the instructions stored in the non- transitory computer readable medium cause the processor, when determining a coarse threshold charge to: perform an electrode sweep at a first charge; receive a first input on whether a requisite stimulation was detected; if the first input indicates requisite stimulation was detected, set the coarse threshold charge at a charge of the most recent electrode sweep, ending the determination of the coarse threshold charge; or if the first input indicates the requisite stimulation was not detected, perform an electrode sweep at a second charge greater than the first charge; receive a second input on whether the requisite stimulation was detected; and if the second input indicates the requisite stimulation was detected, set the coarse threshold charge at a charge of the most recent electrode sweep; or if the second input indicates the requisite stimulation was not detected, perform an electrode sweep at a third charge greater than the second charge (see Figure 14, for example).
As to claim 33, Zhang et al. disclose the instructions stored in the non- transitory computer readable medium cause the processor, when determining a fine threshold charge to: select a charge level that corresponds to a determined coarse threshold; determine a domain of charges based on the determined coarse threshold; deliver stimulation at the charge level corresponding to the determined coarse threshold; receive a first input on whether the requisite stimulation was detected; and if the first input indicates the requisite stimulation was detected, deliver stimulation at a charge level of the domain of charges that is less than the determined coarse threshold; or if the first input indicates the requisite stimulation was not detected, deliver stimulation at a charge level of the domain of charges that is greater than the determined coarse threshold (see Figure 14, for example).
As to claim 36, Zhang et al. disclose instructions executed by the processor, cause the processor to, after the threshold charge is determined: prompt the user, via the user interface, to select a charge, out of a set of charges, for stimulating tissue, wherein the set of charges is determined by the processor based on the determined threshold charge (see Figure 14, for example).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939. The examiner can normally be reached M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA M ALTER/             Primary Examiner, Art Unit 3792